ICJ_063_ContinentalShelf_TUN_LBY_1982-02-24_JUD_01_ME_01_FR.txt. 95

OPINION INDIVIDUELLE DE M. AGO

1. Je souscris pleinement à la conclusion à laquelle la Cour est parvenue
en définissant comme elle l’a fait la méthode à appliquer pour la délimi-
tation des zones de plateau continental à reconnaître respectivement à la
Tunisie et à la Libye. J’approuve tout particulièrement le ralliement de la
Cour, à une si grande majorité, à l’idée que la « zone de délimitation »
doive être considérée comme composée de deux secteurs distincts
(par. 114), la caractéristique dominante du premier étant l’unité fonda-
mentale de la direction est-nord-est des côtes libyenne et tunisienne adja-
centes, de Ras Tadjoura à Ras Ajdir et de Ras Ajdir au point le plus
occidental du golfe de Gabés, et celle du second étant par contre la
quasi-opposition des côtes des deux pays à partir de ce dernier point, où la
côte tunisienne vire au nord-est avec le promontoire du Sahel, en direction
de Ras Kapoudia. En toute logique, c’est avec une pleine satisfaction queje
vois la Cour en avoir tiré la conclusion qu’elle doit adopter, pour les deux
secteurs, deux lignes de délimitation à inclinaison différente, la première
suivant une direction perpendiculaire à la côte et unissant idéalement le
point d’arrivée de la frontière terrestre avec le point de rencontre de la
même ligne avec le parallèle passant par l'extrémité la plus occidentale du
golfe de Gabés (34° 10’ 30”), et la seconde se dirigeant vers le large à partir
de ce dernier point suivant une angulation de 52° par rapport au méridien.
La délimitation résultant de l'adoption de cette ligne brisée composée de
deux segments me paraît en effet constituer, au vu de tous les éléments
pouvant entrer en ligne de compte en l’espéce, une bonne illustration de
cette « solution équitable » que le texte final de Particle 83 du projet de
convention de 1981 sur le droit de la mer indique comme étant le résultat à
atteindre par la délimitation à effectuer entre deux Etats dont les côtes sont
adjacentes ou se font face.

2. Par contre, c’est quant à la justification donnée de l’inclinaison de la
ligne en question, et notamment de son premier segment, que j’ai quelques
réserves à formuler. Pour cette justification, l’arrêt de la Cour se base en
premier lieu sur la constatation d’un fait : à savoir que, jusqu’en 1974 —
et on peut dire jusqu’à aujourd’hui pour autant que l’on se tienne à une
zone ne dépassant pas les 50 milles de la côte — les deux Etats en litige
ont spontanément adopté, en fait, comme limite orientale des permis et
concessions tunisiens de recherche et d’exploitation d’hydrocarbures et
comme limite occidentale des permis et concessions libyens, une ligne
partant de Ras Ajdir suivant une angulation de 26° par rapport au méridien
et par conséquent plus ou moins perpendiculaire à la côte. Ce n’est qu’à titre
de justification complémentaire qu’un argument d’ordre historico-juri-
dique a été aussi mentionné, celui tiré du modus vivendi — pour employer les

81
96 PLATEAU CONTINENTAL (OP. IND. AGO)

termes de l’arrêt — ayant existé entre les puissances responsables des
relations extérieures des deux pays concernés avant leur accession à l’in-
dépendance, et ayant été consacré par l’observation de facto d’une limite
entre les compétences maritimes respectives des deux pays en matière de
pêche, de pêche des éponges notamment. Cette limite suivait elle aussi une
ligne perpendiculaire à la côte au point d’intersection avec la frontière
terrestre.

3. En réalité, je ne saurais partager l’avis dela majorité de la Cour quant à
la prétendue absence d’une véritable « frontière maritime » entre les deux
pays à l’époque antérieure à la décolonisation. C’est un fait établi qu’en 1914
l'Italie, qui avait acquis la souveraineté sur les territoires dela Tripolitaine et
de la Cyrénaïque à la suite de la cession que lui en avait faite l'Empire
ottoman par le traité de Lausanne de 1912, proposa aux autorités respon-
sables des relations extérieures de la Régence de la Tunisie, sous protectorat
français, d'adopter comme limite entre les activités maritimes des deux pays
une ligne « normale à la direction générale dela côte », avec une orientation
approximative nord-nord-est. Et c’est également un fait établi que les
autorités du protectorat, saisies de cette proposition, n’insistèrent pas pour
l'adoption d’une ligne orientée nord-est à 45° et ne firent aucune opposition
à la mise en application — qu’elle fût provisoire ou non — par les autorités
italiennes du gouvernement de la Tripolitaine de la frontière maritime
qu’elles avaient proposée. On ignore si, dans les années qui suivirent, une
quelconque correspondance diplomatique eut lieu à ce sujet entre les deux
pays, mais le fait concluant me paraît être qu’en date du 16 avril 1919 le
gouvernement italien de la Tripolitaine et de la Cyrénaïque adopta des
« Instructions pour la surveillance de la pêche maritime dans les eaux de la
Tripolitaine et de la Cyrénaïque » et que l’article 3 de ces instructions — que
le présent arrêt a lui-même cité au paragraphe 93 — disait textuelle-
ment :

« En ce qui concerne la frontière maritime /confine di mare] entre la
Tripolitaine et la Tunisie, il a été convenu /fu convenuto] d’adopter,
comme ligne de délimitation la perpendiculaire /normale] à la côte
tirée au point frontière soit, dans le cas présent, la direction approxi-
mative nord-nord-est en partant de Ras Ajdir. »

Vu le caractère officiel et public de ces instructions, il est impensable
qu’elles n’aient pas été connues par les autorités du protectorat voisin,
lesquelles n’auraient pas manqué de faire des remontrances à Tripoli et à
Rome si l’assertion à propos de ce qui avait été « convenu » au sujet de la
« frontière maritime » entre la Tunisie et la Libye avait rencontré une
opposition ou un désaccord de leur part. Je note aussi queles instructions en
question ne se limitaient pas à rappeler l'existence d’une frontière maritime
« convenue », mais étendaient la limite aux fins de la surveillance concer-
nant la pêche, le long d’une ligne perpendiculaire à la côte, bien au-delà de
l'étendue des 3 milles de mer territoriale. A tout cela, on ne saurait opposer le
fait que sur une étendue de 8 milles en deçà de la ligne de la frontière

82
97 PLATEAU CONTINENTAL (OP. IND. AGO)

maritime de la Tripolitaine avec la Tunisie, tout comme de celle de la
Cyrénaïque avec l'Egypte, les instructions disposaient que les navires
étrangers trouvés sans un permis de pêche régulièrement délivré par les
autorités maritimes italiennes seraient passibles d’une mesure d’éloigne-
ment et non pas de la mesure plus grave de la saisie. Cette concession n’était
justifiée que par le désir d’éviter des contestations quant à la position
effective du navire au moment dela contravention et n’affectait doncen rien
la détermination de la frontière maritime. Comme le présent arrêt le
rappelle au paragraphe 94, la direction martime de la Tripolitaine eut
ensuite à confirmer, par les instructions sur la surveillance maritime du
25 juin 1931, les mêmes prescriptions, lesquelles, une fois de plus, ne
provoquèrent pas la moindre réserve ni la moindre opposition dela part des
autorités compétentes du Protectorat.

4. A mon avis, tous ces faits prouvent que l'existence à l’époque d’un
acquiescement de la part de ces autorités ne saurait être nié, ceci dans le sens
propre du terme acquiescement, qui indique un consentement manifesté
par l’inaction, ou, comme le dit bien MacGibbon (4 The Scope of Acquies-
cence in International Law », British Year Book of International Law,
XXXI, 1954, p. 143) : « par le silence ou absence de protestation dans des
circonstances qui exigeraient une réaction positive exprimant une objec-
tion », ou encore comme le dit Sperduti (« Prescrizione, consuetudine e
acquiescenza in diritto internazionale », Rivista di diritto internazionale,
1961) : « parla passivité gardée par rapport à une situation par le sujet... qui
avait titre pour s’opposer à elle ». En l’espèce, cette absence de réaction
négative n’avait d’ailleurs rien de surprenant, vu que l'adoption d’une
frontière maritime le long du « tracé d’une ligne perpendiculaire à la côte à
l'endroit où la frontière entre les deux territoires atteint la mer » (C.J.
Recueil 1969, p. 34, par. 51) constitue, par rapport à une côte ayant les
caractéristiques de la côte africaine des deux côtés de Ras Ajdir, la
méthode de délimitation incontestablement la plus équitable et la plus
respectueuse de l'égalité des droits des deux pays adjacents. en conclus
qu’il est difficile de contester que, jusqu’au moment de l’accession à l’in-
dépendance de la Libye et de la Tunisie, une délimitation a bel et bien
existé entre les deux pays et non pas une simple « ébauche de frontière »
sans portée définitive, une délimitation concernant avant tout leurs eaux
territoriales respectives, mais se poursuivant aussi considérablement au-
delà, ne fût-ce qu’aux fins de la délimitation des zones respectives de
surveillance de la pêche maritime.

5. En conséquence, je suis convaincu que l’ordre, et l’ordre de valeur
aussi, des argumentations invoquées par la Cour en faveur de l’adoption de
la méthode pratique qu’elle a choisie comme devant être indiquée aux
Parties pour la détermination du premier segment de la ligne délimitant les
zones du plateau continental revenant respectivement à la Tunisie et à la
Libye aurait dû être inversé. L'existence d’une délimitation prolongée
au-delà de la limite extérieure des eaux territoriales ayant été respectée sans
qu'aucune difficulté se soit élevée pendant les quatre décennies antérieures
à l'accession des deux Etats à l’indépendance, elle aurait dû être considérée,

83
98 PLATEAU CONTINENTAL (OP. IND. AGO)

je pense, comme la donnée de base, s’imposant aux Parties après l’indé-
pendance également, en vertu des mêmes principes du droit international
général en matière de succession d’Etats et des mêmes principes proclamés
par l'Organisation de l’unité africaine, que la Cour a évoqués à propos de la
frontière terrestre de 1910. En disant cela, je n’entends nullement minimiser
l'importance du fait que, dans l'attribution des permis et des concessions de
recherche et d’exploitation des ressources du sous-sol maritime en hydro-
carbures, les Parties se sont l’une comme l’autre tenues, jusqu’à une certaine
date et à une certaine latitude, à la même ligne perpendiculaire à la côte. Je
tiens seulement à dire que c’est ce deuxième fait qui me paraît être com-
plémentaire et surtout confirmatif du premier, plutôt que le contraire. La
continuité que l’on constate dans la conduite observée par les Parties
concernées, à deux époques distinctes qui se sont succédé, est à mes yeux
révélatrice du fait que la Tunisie et la Libye, lorsqu'elles ont octroyé des
permis et des concessions de recherches et d’exploitation des ressources du
sous-sol maritime en hydrocarbures, étaient l’une et l’autre implicitement
conscientes de l’existence d’une ligne de délimitation déterminée, qui avait
traditionnellement eu la valeur de frontière maritime entre elles et qui ne
pouvait que logiquement s’appliquer aussi, dûment prolongée jusqu’à une
certaine distance des deux côtes adjacentes, à la détermination de la
nouvelle frontière entre les zones respectives du plateau continental.

6. Autrement dit, l'existence d’une ligne grosso modo continue, qui suit
une direction perpendiculaire à la côte ou, plus précisément, une inclinai-
son de 26° par rapport au méridien, ligne le long de laquelle, au sud du
34e parallèle du moins, les permis et les concessions accordés par les deux
Etats limitrophes se juxtaposent sans se chevaucher, prend d’après moi sa
vraie et entière valeur aux fins de la solution recherchée quant à la déli-
mitation des zones respectives de plateau continental de ces Etats, si on
réalise qu’elle ne fait que se greffer sur l’autre, déjà historiquement et
juridiquement établie, constituant quant à elle la délimitation des eaux
territoriales et des zones de surveillance de la pêche. On peut dire, en réalité,
qu’ilne s’agit que d’une seule et même ligne. Celle-ci, conçue à l’origine pour
s'appliquer à des finalités déterminées et limitées, s’est en fait simplement
étendue plus récemment à de nouvelles finalités plus importantes ; elle a
donc tous les titres pour être considérée, toujours dans le secteur auquel on
se réfère ici, comme la ligne unique de délimitation des eaux et du sous-sol
marin entre les deux Etats voisins. En se plaçant dans cette perspective, je
crois que l’on voit apparaître comme encore renforcée l’ argumentation déjà
valablement fournie pour étayer une décision à laquelle, comme je l’ai dit,
j'apporte mon plein accord.

(Signé) Roberto AGo.

84
